Spencer, J.
Defendant, Freddie M. Schoneweis, pled guilty in municipal court to the offense of operating a motor *750vehicle with more than 0.10 percent alcohol in his body fluid. He was fined $100 and his operator’s license was suspended for a period of 6 months. He prosecuted an appeal to the District Court which affirmed the lower court. Defendant appeals to this court, alleging the lower court abused its discretion by not granting him probation. We affirm.
This is defendant’s second offense for driving while under the influence of intoxicating liquor. He was placed on probation in 1970 for the first offense. We have repeatedly held this court will not overturn an order or sentence of the trial court which denies probation unless there has been an abuse of discretion. State v. Wounded Head, ante p. 58, 251 N. W. 2d 668 (1977).
To grant probation a second time on a conviction of operating a motor vehicle while under the influence of intoxicating liquor is to ignore the rights of society and the purpose of probation. The trial court did not abuse its discretion.
The judgment is affirmed.
Affirmed.